DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 1 “drive device configured to drive…” interpreted as means for driving, the claim further defining such means as the electric drive unit, circuit board an detector; 
Claim 1 “detector configured to detect” in line 11, understood to be the pressure/temperature detector in figure 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dolin (US 8281607); 
Claims 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolin as applied to claim 1 above, and further in view of Hansen (US 6460567);
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolin as applied to claim 1 above, and further in view of Miyashita (JP 08-312821);
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolin as applied to claim 1 above. 

Dolin discloses in claim 1:  (see at least annotated figures 1 and 2 below)

    PNG
    media_image1.png
    951
    845
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    737
    media_image2.png
    Greyscale

A valve device (10/110 figures 1-3) comprising: a valve (of 30/130) configured to change a flow state of refrigerant flowing through a circulation path of a refrigeration cycle device (Col 3 ln 22-51, where the expansion valve controls the refrigerant through the supply passage from inlet to outlet ports); and a drive device (at 1002 including the circuit 35 and motor of 30/130, where the circuit controls the valve via the feedback of pressure and temperature signals from the sensors to drive the electric motor 30/130 in this case the rotary motor, Col 3 ln 64-67 to Col 4 ln 1-5) configured to drive the valve (and Col 5 ln 62-67, Col 6 ln 1-13), wherein the valve device is an electric valve device (electrically actuated cartridge type expansion valve Col 5 ln 42-43) using an electric drive unit (the electric rotary motor of 130) as a drive source of the drive device, wherein the drive device includes the electric drive unit, a circuit board (35/135 figure 1 and 2) 

Dolin discloses in claim 2: The valve device according to claim 1, further comprising a base block (12/112) housing the valve, a part of the circulation path of the refrigeration cycle device is defined by the base block (the fluid paths 120, 114 are defined thereby), wherein the drive device is integrally fixed to the base block (i.e. the parts move as a unit), the electric drive unit is able to drive the valve housed in the base block (i.e. as seen in figure 3, the electric drive unit 135 fixed in the base block of 112 operates the fluid valve head against the valve seat to open/close the fluid line 114), and the detector is able to detect a state of the refrigerant flowing in the circulation path formed in the base block (as discussed above.)  

Dolin discloses in claim 3: The valve device according to claim 1, wherein the circuit board is positioned farther from the circulation path than the electric drive unit and the detector are inside the housing (i.e. the circuit board 35/135 is at the top of the valve body and further away from the fluid circulation paths than the temperature sensors and electric drive unit (i.e. rotary motor), as the temperature and pressure sensors extend into the fluid lines, best seen in figure 1.)   

Dolin discloses in claim 4:  The valve device according to claim 1, but does not disclose: the detector is formed [with the electronics and valve] integrated component including a detection but Dolin does not disclose: using a resin molded material for integrating the components; Although Hansen teaches:  using a resin molded material for integrating the components (Col 7 ln 33 – 38 where epoxy resin 71 can be used to impregnate and seal the electronics and sensors and wiring for the purpose of for example, fluidly sealing the unit from for example debris and fluid entrainment, thus protecting the inside of the device.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Hansen for the integrated components of Dolin, a resin molded material to integrate the components as taught in Hansen where an epoxy resin can be used to impregnate and seal the electronics and sensors and wiring for the purpose of for example, fluidly sealing the unit from for example debris and fluid entrainment, thus protecting the inside of the device. 

Dolin discloses (as modified for the reasons discussed above) in claim 5:  The valve device according to claim 4, wherein the detector has a shape elongated in one direction (i.e. a linear length as seen in figure 1, and from figure 3, appears to be cylindrical), and is arranged such that a longitudinal direction of the detector is parallel to an arrangement direction of the electric drive unit and the valve (as seen in figure 1). 
If it could be persuasively argued at some future unforeseen date that Dolin figure 3 does not disclose: the sensor shape being parallel to the electric drive unit (central axis); considering that Figure 1 of Dolin teaches the central axis of the drive unit and the sensor lengths are parallel (for the purpose of for example, routing the sensors to the fluid lines in the housing of Dolin; it would have been obvious to one of ordinary skill in the art at the time of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950.)

Dolin discloses (as modified for the reasons discussed above) in claim 6:  The valve device according to claim 5, wherein the circuit board is arranged so as to overlap with the electric drive unit and the detector (35/135 both overlap the sensors/detectors and the electric drive units.)  

Dolin discloses in claim 7:  The valve device according to claim 1, but does not explicitly disclose: a magnetic coupling disposed on a drive transmission path between the electric drive unit and the valve, wherein the magnetic coupling has a driving-side rotating body arranged to face the drive device, the magnetic coupling has a driven-side rotating body arranged to face a base block that houses the valve, and a space between the driving-side rotating body and the driven-side rotating body is liquid-tightly partitioned; but Miyashita teaches: a magnetic coupling (figure 1, permanent magnets 31/32) disposed on a drive transmission path (along path 21 to 14) between the electric drive unit (22) and the valve (at 14), wherein the magnetic coupling has a driving-side rotating body (31) arranged to face the drive device (20), the magnetic coupling has a driven-side rotating body (32) arranged to face a base block (41) that houses the valve, and a space (filled by 40) between the driving-side rotating body and the driven-side rotating body is liquid-tightly partitioned (40 is a sealing valve case, the arrangement provided for the purpose of transmitting rotational force from the rotary motor to the spindle of the valve, so as to isolate the 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for the valve device of Dolin, as taught in Miyashita, a valve device that includes a magnetic coupling arranged along a drive transmission path as taught in Miyashita between the electric drive unit and the valve of Dolin as taught in Miyashita, wherein the magnetic coupling is provided with a driving-side rotating body arranged to face the drive device, the magnetic coupling also having a driven-side rotating body as taught in Miyashita arranged to face a base block that houses the valve of Dolin as taught in Miyashita, with a space between the driving-side rotating body and the driven-side rotating body is liquid-tightly partitioned as taught in Miyashita via a sealing valve case, all for the purpose of as taught by Miyashita, transmitting rotational force from the rotary motor to the spindle of the valve, while isolating the rotary motor from the controlled fluid but still provide for rotational action of the driven side to threadedly reciprocate the valve head towards and from the valve seat to open and close the valve, thus providing for example an accurate fluid flow control valve, that can be controlled via a stepper/pulse motor as taught in Miyashita. 

Dolin discloses in claim 8:  The valve device according to claim 1, wherein the refrigeration cycle device [can] be mounted on a vehicle (the device can be arranged on a vehicle having automotive air conditioning.) Dolin does not disclose that the device is mounted directly on a vehicle; but considering Dolin suggests such an arrangement, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in the refrigeration . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753